
	
		I
		111th CONGRESS
		1st Session
		H. R. 2610
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend section 1886 of the Social Security Act to
		  continue sole community hospital treatment for certain
		  hospitals.
	
	
		1.Continuation of sole
			 community hospital treatment for certain hospitals
			(a)In
			 generalSection 1886(d)(5)(B)
			 of the Social Security Act (1395ww(d)(5)(B)) is amended by adding at the end
			 the following new clause:
				
					(vi)If a hospital (in this clause referred to
				as the new hospital) begins operations on or after January 1,
				2010, within 35 road miles of a hospital, that, as of the date of the new
				hospital beginning operations, is a sole community hospital (in this clause
				referred to as the existing hospital), the existing hospital
				shall continue to be treated as a sole community hospital if—
						(I)the new hospital is privately owned or
				operated as a for-profit entity; and
						(II)a portion of the new hospital’s
				ownership is attributable to
				physicians.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 hospitals for cost reporting periods beginning on or after January 1,
			 2010.
			
